EXHIBIT 10.1

SECOND CHANGE IN TERMS AGREEMENT

This Second Change in Terms Agreement (the “Amendment”) is entered into and made
effective as of May 30, 2014 by and between R.G. Barry Corporation, an Ohio
corporation (the “Borrower”), and The Huntington National Bank, a national
banking association (the “Lender”).

Background Information

A. The Borrower and the Lender entered into the Credit Agreement, dated as of
March 1, 2011, as amended by a Change in Terms Agreement, dated as of
February 27, 2014 (the Credit Agreement, as so amended, is referred to herein as
the “Credit Agreement”), pursuant to which the Lender agreed to provide the
Loans to the Borrower and issue Facility LCs for the account of the Borrower,
upon and subject to the terms and conditions as set forth in the Credit
Agreement.

B. The Borrower and the Lender desire to extend the Revolving Credit Termination
Date under the Credit Agreement (being the date the commitment of the Lender to
make Revolving Credit Loans to the Borrower and issue Facility LCs for the
account of the Borrower terminates), upon and subject to the terms and
conditions as hereinafter set forth.

Provisions

NOW, THEREFORE, the Lender and the Borrower acknowledge and agree to the
statements set forth in the Background Information set forth above, and in
consideration of the foregoing, the agreements and covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Section 1. Capitalized Terms. Except as otherwise defined herein, the
capitalized terms used herein shall have the same meanings as set forth in the
Credit Agreement.

Section 2. Amendment of the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment:

(a) The Revolving Credit Termination Date is extended from June 1, 2014 to
September 1, 2014, and in that connection the definition of “Revolving Credit
Termination Date” set forth in Section 1.1 of the Credit Agreement is amended to
provide as follows:



--------------------------------------------------------------------------------

“Revolving Credit Termination Date” means September 1, 2014, or any earlier date
on which the Revolving Credit Commitment is otherwise terminated pursuant to the
terms hereof.

(b) The reference to the term “Termination Date” in Section 2.1.2 of the Credit
Agreement is amended to be “Revolving Credit Termination Date”.

Section 3. Conditions to Lender’s Obligations. The agreement of the Lender to
enter into this Amendment and be bound by the terms (x) hereof, and (y) of the
Credit Agreement as amended by this Amendment is subject to the satisfaction of
the following conditions precedent:

(a) Delivery of Documents. The Lender shall have received such certificates,
documents and other items as the Lender, in its reasonable discretion, deems
necessary or desirable.

(b) Incumbency. The Borrower hereby confirms that the officers of the Borrower
listed in the incumbency certificate most recently furnished to the Lender still
hold such offices, or if that is not the case, the Borrower shall provide to the
Lender a revised incumbency certificate to reflect its current officers.

(c) Representations and Warranties. The representations and warranties made by
the Borrower in this Amendment shall be true and correct as of the date of this
Amendment.

(d) Extension Fee. The Borrower shall have paid to the Lender an extension fee
in the amount of $5,000.00.

Section 4. Representations and Warranties; No Defaults. In order to induce the
Lender to enter into this Amendment so as to amend the Credit Agreement as set
forth herein, the Borrower hereby represents and warrants to the Lender that:

(a) The representations and warranties of the Borrower contained in the Credit
Agreement as amended by this Amendment are true, correct and complete on and as
of the date of this Amendment as if made on and as of such date unless stated to
relate to a specific earlier date, in which case they were true, correct and
complete on and as of such earlier date.

(b) No Default or Unmatured Default exists.

(c) All financial statements of the Borrower provided to the Lender since the
date of the Credit Agreement are true, accurate and complete in all material
respects as of the date of, and for the periods covered by, such financial
statements.



--------------------------------------------------------------------------------

(d) The Borrower has full power and authority to (i) make the borrowings
contemplated by the Credit Agreement as amended by this Amendment, (ii) execute,
deliver and perform this Amendment, (iii) perform the Credit Agreement as
amended by this Amendment, and (iv) to incur the obligations provided for herein
and in the Credit Agreement as amended by this Amendment, all of which have been
duly authorized by all necessary and proper corporate action of the Borrower.

(e) No consent, waiver or authorization of, or filing with, any Person is
required to be made or obtained by the Borrower in connection with the
borrowings under the Credit Agreement as amended by this Amendment or the
execution, delivery, performance, validity or enforceability of this Amendment
and the Credit Agreement as amended by this Amendment.

(f) This Amendment and the Credit Agreement as amended by this Amendment
constitute the legal, valid and binding obligations of the Borrower, enforceable
in accordance with their respective terms.

(g) Neither this Amendment nor any other document, certificate or written
statement furnished to the Lender or to special counsel to the Lender by or on
behalf of the Borrower in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
misleading.

(h) The execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of this Amendment and the Credit Agreement as
amended by this Amendment: (i) do not and will not violate any requirement of
law; (ii) do not and will not violate any order, decree or judgment by which the
Borrower is bound; (iii) do not and will not violate or conflict with, result in
a breach of or constitute (with notice, lapse of time, or otherwise) a default
under any material agreement, mortgage, indenture or other contractual
obligation to which the Borrower is a party, or by which the Borrower’s
properties are bound; (iv) do not and will not result in the creation or
imposition of any Lien upon any property or assets of the Borrower; or (v) do
not and will not violate the articles of incorporation or code of regulations of
the Borrower.

Section 5. Reaffirmation of Liability. The Borrower hereby reaffirms its
liability to the Lender under the Credit Agreement as amended by this Amendment,
the Notes and all other agreements and instruments executed by the Borrower for
the benefit of the Lender in connection with the Credit Agreement and the
transactions contemplated thereby (collectively, the “Bank Documents”). In
addition, the Borrower agrees that the Lender has performed all of its
obligations under the Credit Agreement and the other Bank Documents and that the
Lender is not in default under any obligation it has or ever did have to the
Borrower under the Credit Agreement or the other Bank Documents.



--------------------------------------------------------------------------------

Section 6. Effectiveness of Documents. All of the terms, covenants and
conditions of, and the obligations of the Borrower under, the Credit Agreement
as amended by this Amendment and the other Bank Documents shall remain in full
force and effect.

Section 7. Reservation of Rights; Effect on Insolvency Proceeding. Nothing
herein shall be construed to release, waive, relinquish, discharge, or in any
other manner modify or affect the ability of the Lender to contest the discharge
or dischargeability in bankruptcy of the obligations of the Borrower in
connection with the Credit Agreement as amended by this Amendment and the other
Bank Documents.

Section 8. Governing Law. This Amendment shall be construed and enforced in
accordance with, and governed by, the laws of the State of Ohio.

Section 9. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability, without invalidating
the remaining provisions hereof or affecting the validity or enforceability of
such provision in any other jurisdiction.

Section 10. Covenants to Survive, Binding Credit Agreement. This Amendment shall
be binding upon and inure to the benefit of the Borrower and the Lender and
their respective successors or assigns; provided, however, that the Borrower may
not assign or otherwise dispose of any of its rights or obligations hereunder.

Section 11. Entire Agreement. This Amendment and the Bank Documents embody the
entire agreement and understanding between the Borrower and the Lender relating
to, and supersedes all prior agreements and understandings between the Borrower
and the Lender relating to, the subject matter hereof and thereof.

Section 12. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 13. Headings. The headings of the sections of this Amendment are for
convenience only and shall not affect the construction or interpretation of this
Amendment.

Section 14. Interpretation. This Amendment is to be deemed to have been prepared
jointly by the parties hereto, and any uncertainty or ambiguity existing herein
shall not be interpreted against any party but shall be interpreted according to
the rules for the interpretation of arm’s length agreements.

Section 15. Expenses. Whether or not the transactions herein contemplated shall
be consummated, the Borrower agrees to pay all out-of-pocket expenses (including
reasonable fees and expenses of counsel to the Lender) of the Lender incurred in
connection with the preparation of this Amendment, any audit, appraisal or other
such service deemed necessary or desirable by the Lender for the preparation of
this Amendment or enforcing the Lender’s rights hereunder or under the Credit
Agreement as amended by this Amendment and the other Bank Documents.



--------------------------------------------------------------------------------

Section 16. WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY BANK DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

BORROWER:    BANK:

R.G. Barry Corporation,

an Ohio corporation

  

The Huntington National Bank,

a national banking association

By:   /s/ Jose Ibarra    By:    /s/ Anthony M. Martin Title:  

Senior Vice President-Finance

And Chief Financial Officer

   Title:    Vice President, Commercial Banking